Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 1 of 7 PageID #: 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

  SHANE STEVENS,                                   Civil Case Number:

                          Plaintiff,


                     -against-
                                                   CIVIL ACTION COMPLAINT



  GENERAL COLLECTIONS &
  RECOVERIES, INC.,

                          Defendant.

        Plaintiff SHANE STEVENS (hereinafter, “Plaintiff”), a Louisiana resident, brings this

 action complaint by and through the undersigned attorneys, against Defendant GENERAL

 COLLECTIONS & RECOVERIES, INC. (hereinafter “Defendant”), based upon information

 and belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which

 are based upon Plaintiff’s personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use

        of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

        U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt collection

        practices contribute to the number of personal bankruptcies, to material instability, to the

        loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that

        “existing laws . . . [we]re inadequate to protect consumers,” and that “the effective

        collection of debts” does not require “misrepresentation or other abusive debt collection

        practices.” 15 U.S.C. §§ 1692(b) & (c).

    2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 2 of 7 PageID #: 2
       collection practices, but also to “ensure that those debt collectors who refrain from using

         abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).

         After determining that the existing consumer protection laws were inadequate, id. §

         1692(b), Congress gave consumers a private cause of action against debt collectors who

         fail to comply with the Act. Id. § 1692k.

     3. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

         the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act.

         See S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695,

         1696.

                                       JURISDICTION AND VENUE

     4. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

         seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

         state law claims in this action pursuant to 28 U.S.C. § 1367(a).

     5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                       NATURE OF THE ACTION

     6. Plaintiff brings this action seeking redress for Defendant’s actions of using false,

         deceptive and misleading representation or means in connection with the collection of

         an alleged debt.

     7. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

         commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which

         prohibits debt collectors from engaging in false, deceptive or misleading practices.

     8. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                              PARTIES

     9. Plaintiff is a natural person and a resident of the State of Louisiana and is a “Consumer”

         as defined by 15 U.S.C. §1692(a)(3).

     10. Defendant is a collection agency with its principal office located at 3720 Macarthur

        Drive, Alexandria, Louisiana 71302.
Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 3 of 7 PageID #: 3
       .

    11. Upon information and belief, Defendant is a company that uses the mail, telephone, or

       facsimile in a business the principal purpose of which is the collection of debts, or that

       regularly collects or attempts to collect debts alleged to be due another.

    12. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

       1692a(6).

                                 ALLEGATIONS OF FACT


    13. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

       above herein with the same force and effect as if the same were set forth at length herein.

    14. Some time prior to February of 2021, an obligation was allegedly incurred to C SCOTT

       BOAGNI MD.

    15. The alleged C SCOTT BOAGNI MD obligation arose out of a transaction in which

       medical services, which are the subject of the transaction, are primarily for personal or

       family purposes.

    16. The alleged C SCOTT BOAGNI MD obligation is a "debt" as defined by 15 U.S.C.§

       1692a(5).

    17. C SCOTT BOAGNI MD is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    18. Defendant contends that the C SCOTT BOAGNI MD debt is past due.

    19. Defendant is a company that uses mail, telephone or facsimile in a business the principal

       purpose of which is the collection of debts, or that regularly collects or attempts to collect

       debts incurred or alleged to have been incurred for personal, family or household

       purposes on behalf of creditors.

    20. C SCOTT BOAGNI MD directly or through an intermediary contracted the Defendant

       to collect the alleged debt.

    21. Sometime in February 2021, Plaintiff noticed an unfamiliar account on his credit

       reports.

    22. On or about February 12, 2021, Plaintiff sent a letter to Defendant disputing the alleged
Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 4 of 7 PageID #: 4
       debt and requesting that Defendant cease all collection activity.

    23. On or about March 31, 2021, Plaintiff received a call from a representative of

       Defendant attempting to collect the alleged debt.

    24. The March 31, 2021 phone call to Plaintiff from Defendant was a “communication” as
        defined by 15 U.S.C. §1692a(2).

    25. Pursuant to the FDCPA, if a consumer notifies a debt collector in writing that the

       consumer wishes the debt collector to cease further communication with the consumer,

       the debt collector shall not communicate further with the consumer with respect to such

       debt, except (1) to advise the consumer that the debt collector’s further efforts are being

       terminated; (2) to notify the consumer that the debt collector or creditor may invoke

       specified remedies which are ordinarily invoked by such debt collector or creditor; or (3)

       where applicable, to notify the consumer that the debt collector or creditor intends to

       invoke a specified remedy.

    26. Despite being aware that Defendant was prohibited from calling the Plaintiff at any time

       in connection with the collection of the alleged debt, Defendant proceeded to call the

       Plaintiff in connection with the collection of the alleged debt.

    27. After receiving the phone call from Defendant, Plaintiff checked his credit reports and

       found that the account he disputed in writing for C SCOTT BOAGNI MD had not been

       marked as “disputed” on his credit reports.

    28. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or

       misleading representation or means in connection with the collection of any debt.

    29. The acts and omissions of Defendant described above injured Plaintiff in a

       particularized way, in that Defendant was obligated by the FDCPA to supply non-

       misleading information regarding Plaintiff.

    30. Defendant further caused Plaintiff harm by calling the Plaintiff in connection with

       the collection of the alleged debt when Defendant was fully aware that Plaintiff

       made a request in writing to Defendant asking them not to contact him in connection

       with the collection of the alleged debt.
Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 5 of 7 PageID #: 5
    31. Defendant could have taken the steps necessary to bring its actions within compliance

        with the FDCPA but neglected to do so and failed to adequately review its actions to

        ensure compliance with the law.



                                             COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

     32. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

        above herein with the same force and effect as if the same were set forth at length

        herein.

     33. Defendant's debt collection efforts attempted and/or directed towards the

        Plaintiff violated various provisions of the FDCPA, including but not limited to

        15 U.S.C. § 1692e.

     34. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

        misleading and/or deceptive means to collect or attempt to collect any debt or

        to obtain information concerning a consumer.

     35. The Defendant violated said section in its letter to thePlaintiff by:

            a. Using a false, deceptive, and misleading representations or means in

                  connection with the collection of a debt;

            b. Failing to communicate that a disputed debt is disputed in violation of

                  1692e(8);

             c. Making a false representation or using deceptive means to collect a debt in
Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 6 of 7 PageID #: 6




                violation of 1692e(10).

   36. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692e et seq.of the FDCPA, statutory damages, costs and

      attorneys' fees.

                                              COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692c et seq.

   37. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length

      herein.

   38. Defendant’s debt collection efforts attempted and/or directed towards the

      Plaintiff violated various provisions of the FDCPA, including but not limited to

      15 U.S.C. § 1692c.

   39. The Defendant violated said section by:

      (a)       Communicating with a consumer in connection with the collection of a

                debt without prior consent of the consumer or the express permission of

                a court of competent jurisdiction in violation of § 1692c(a).

      (b)       Communicating with a consumer in connection with the collection of a

                debt at a time or place known to be inconvenient to the consumer in

                violation of § 1692c(a)(1).

   40. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692c et seq. of the FDCPA, actual damages, statutory

      damages, costs and attorneys' fees.
Case 6:21-cv-01282-MJJ-CBW Document 1 Filed 05/13/21 Page 7 of 7 PageID #: 7




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      (a)    Awarding Plaintiff statutory damages;

      (b)    Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

             and expenses;

      (c)    Awarding pre-judgment interest and post-judgment interest; and

      (d)    Awarding Plaintiff such other and further relief as this Court may deem

             just and proper.


Dated: May 13, 2021

                                   By:     /s/ Jonathan F. Raburn
                                           Jonathan F. Raburn, Esq.
                                           McCarty & Raburn,
                                           A Consumer Law Firm, PLLC
                                           2931 Ridge Road, Suite 101 # 504
                                           Rockwall, TX 75032
                                           (225) 412-2777
                                           jonathan@geauxlaw.com


                                           /s/ Yitzchak Zelman
                                           Yitzchak Zelman, Esq.
                                           MARCUS ZELMAN, LLC
                                           701 Cookman Avenue, Suite 300
                                           Asbury Park, New Jersey 07712
                                           Phone: (732) 695-3282
                                           Facsimile: (732) 298-6256
                                           Email: yzelman@marcuszelman.com
                                           PRO HAC VICE MOTION TO BE FILED
                                           Attorneys for Plaintiff
                                           Shane Stevens
